P HILLIPS W INCHESTER                                                   JARED L. CHERRY
              ATTORNEYS AT LAW                                          Phone (801) 935-4932
                                                                        jlc@phillipswinchester.com


                                          December 18, 2020

VIA FEDERAL EXPRESS (Tracking No. 772416080495)

Taylor A. Swift
TAS Rights Management, LLC
Taylor Nation, LLC
242 West Main Street, PMB 412
Hendersonville, TN 37075

VIA EMAIL (nrose@roseipfirm.com)

Taylor A. Swift
TAS Rights Management, LLC
Taylor Nation LLC
c/o Natalya L. Rose, Esq.
Rose IP Law PLLC
4235 Hillsboro Pike, Suite 300
Nashville, TN 37215

VIA FACSIMILE (202-344-8300) and
VIA EMAIL (rliebowitz@venable.com)

Taylor A. Swift
TAS Rights Management, LLC
Taylor Nation LLC
c/o Rebecca Liebowitz, Esq.
Venable LLP
P.O. Box 34385
District of Columbia 20043

       Re:    Infringement of EVERMORE® Trademark

Dear Ms. Swift:

      This law firm represents Evermore Park, LLC (“Evermore”) in trademark matters.
Evermore has asked us to contact you regarding your use of the EVERMORE trademark.

        Evermore operates an immersive experience theme park in which performers who portray
fantasy characters are the main attraction. Evermore’s immersive experience includes a wide
variety of actors and musicians that create a world of fantasy in which guests interact with


       4001 SOUTH 700 EAST, SUITE 500 | SALT LAKE CITY, UT 84107
                    WWW.PHILLIPSWINCHESTER.COM
December 18, 2020
Page 2 of 9




performers and become a part of the world of Evermore. Evermore has attracted wide
recognition for its innovative and unique approach. For example, the LA Times called Evermore
Park the “future of theme parks,”1 Time Magazine named Evermore Park one of the World’s
Coolest Places in 2019,2 and Evermore’s CEO was named one of the top theme park
influencers.3 Evermore has attracted interest from a major entertainment studio, which is in
discussions with Evermore about the creation of other forms of entertainment content such as;
TV shows, video games, card/board games, books, AR and VR experiences, music, etc., based
on the world of Evermore.

        Evermore’s unique and innovative form of entertainment centers around actors and
musicians who create the fantasy world of Evermore Park. Evermore has invested tens of
millions of dollars into the creation and promotion of Evermore Park and the EVERMORE
trademark. Much of this investment has come from Mr. Ken Bretschneider, Evermore’s CEO,
for whom Evermore has been a life-long dream. As Mr. Bretschneider explained in an interview,
“I grew up in a rough situation, with a very abusive father, but I had the wonderful opportunity
of being around other people who were mostly artists. They helped me escape out of my
negative world and embrace a positive one. That really meant a lot to me and set an important
tone through my entire life.”4 Beginning in 2008, Mr. Bretschneider began hosting a Halloween
event for his community at his home that grew each year until, in 2013, 11,000 people visited
Mr. Bretschneider’s home. This was the beginning of Evermore, which hosted its first
Halloween event in 2014 and began construction of Evermore Park in 2017.

        In addition to the live performances by actors and musicians at Evermore Park, Evermore
offers recorded music and merchandise under the EVERMORE trademark. Evermore
commissioned the creation of original musical scores for use in the park, some of which are also
sold under the EVERMORE trademark through a variety of outlets, such as Apple Music.5
Evermore’s album cover art is reproduced below for your reference. Evermore’s musical sound
recordings compete directly with your recently released Evermore album.6

1
  Exhibit A, Westworld, Ho! Inside Evermore, where the future of theme parks is not about rides but play, LA
Times, Nov. 9, 2018. Available at https://www.latimes.com/entertainment/herocomplex/la-et-ms-evermore-future-
of-theme-parks-20181109-story.html
2
  https://time.com/collection/worlds-coolest-places-2019/5736007/evermore-park-pleasant-grove-utah/
3
  https://blooloop.com/blooloop-influencers/2020/ken-bretschneider-evermore-2020/
4
  See https://www.cladglobal.com/architecture_design_features?codeid=33232
5
  See Evermore Park, Vol. 1: The Soundtrack of Magical Lore (Original Score), available at:
https://music.apple.com/us/album/evermore-park-vol-1-soundtrack-magical-lore-
original/1442138785?uo=4&app=music; Evermore Park, Vol. 2: The Soundtrack of Cursed Lore (Original Score),
available at https://music.apple.com/us/album/evermore-park-vol-2-soundtrack-cursed-lore-original/1438239366
6
  Evermore is aware that you filed eight trademark applications on December 10, 2020, for TAYLOR SWIFT
EVERMORE ALBUM, including trademark serial no. 90/371,709 that recites: “Musical sound recordings; Series of
musical sound recordings; Audio recordings featuring music and musical entertainment; Downloadable audio
recordings featuring music and musical entertainment; Downloadable musical sound recordings; Digital music
downloadable from the Internet; Downloadable music files; Digital media, namely, downloadable audio files
featuring music and musical entertainment….”



                                 PHILLIPS WINCHESTER
December 18, 2020
Page 3 of 9




        Evermore has used the EVERMORE trademark in commerce since 2014 and is the owner
of the following trademark registrations.

                             Evermore’s Trademark Registrations
 Trademark          Registration No.   Goods and Services
 EVERMORE           4,720,740          Int.’l Class 25: Coats; Dresses; Hats; Jackets; Pants;
                                       Shirts; Shoes; Shorts; Socks; Sweaters.
 EVERMORE           5,329,899          Int.’l Class 41: Providing Halloween themed park
                                       services.
                    5,617,849          Int.’l Class 25: Coats; Dresses; Hats; Jackets; Pants;
                                       Shorts; Socks; Sweaters.
 EVERMORE           5,597,168          Int.’l Class 41: Entertainment services in the nature of
                                       live visual and audio performances by an actor;
                                       Entertainment services in the nature of augmented
                                       reality attractions; Providing theme park services.

         Your use of the EVERMORE trademark infringes on Evermore’s trademark rights and
has resulted in actual confusion. Evermore has received several inquiries regarding your
affiliation with Evermore and your use of the EVERMORE trademark.




                             PHILLIPS WINCHESTER
December 18, 2020
Page 4 of 9




       In addition to the examples noted above, Evermore’s web traffic and digital marketing
have been negatively impacted since your adoption of the EVERMORE trademark. During the
week of December 6-12, 2020, Evermore’s website traffic experienced a dramatic departure
from typical levels. This deviation speaks to the confusion caused by your announcement of
your adoption of the EVERMORE trademark during this period.

        Prior to your adoption of the EVERMORE trademark, Evermore’s website and news
related to Evermore Park placed at or near the top of search results for “Evermore.” Recently,
however, Evermore’s online presence has been overwhelmed by content related to your new
album. As materials related to your use of the EVERMORE trademark have grown, Evermore’s
web traffic has fallen dramatically.

        We are also aware that you are currently offering merchandise for sale under the
EVERMORE trademark7 and that your pending trademark applications filed with the United
States Patent and Trademark Office state your intent to dramatically expand your use of the
EVERMORE trademark. Evermore already offers goods bearing the EVERMORE trademark,
as shown in the following screen capture from Evermore’s website8 at taken on December 16,
2020.




7
  See “evermore merch” pages available at: https://store.taylorswift.com/collections/evermore-merch?page=1
https://store.taylorswift.com/collections/evermore-merch?page=2,
https://store.taylorswift.com/collections/evermore-merch?page=3,
https://store.taylorswift.com/collections/evermore-merch?page=4, and
https://store.taylorswift.com/collections/evermore-merch?page=5.
8
  See https://www.evermore.com/store



                                   PHILLIPS WINCHESTER
December 18, 2020
Page 5 of 9




       The trademark applications you have filed encompass each category of product currently
offered by Evermore, and your website offers clothing bearing the EVERMORE trademark.
More specifically, your trademark applications recite “ornamental cloth patches,”9 “three-
dimensional plastic ornaments,” 10 “purses,” “all-purpose carrying bags,” “key wallets,” and “key
pouches.”11

       Based on the foregoing and as a fellow performer and musician, Evermore hopes that you
will understand why Evermore requests that you cease and desist from your use of the
EVERMORE trademark. Evermore is open to discussing reasonable terms for your

9
  Trademark Application Serial No. 90/371,763
10
   Trademark Application Serial No. 90/371,730
11
   Trademark Application Serial No. 90/371,724



                                  PHILLIPS WINCHESTER
December 18, 2020
Page 6 of 9




discontinuation of the EVERMORE trademark and abandonment of your pending trademark
applications including the EVERMORE trademark.

       Please contact me by no later than December 30, 2020, to discuss the terms you propose.
Should you have any questions regarding Evermore’s position in this matter, please feel free to
contact me. This letter is without prejudice to all rights of Evermore.

                                            Sincerely,



                                            Jared L. Cherry




                             PHILLIPS WINCHESTER
December 18, 2020
Page 7 of 9




                           Exhibit A




                    PHILLIPS WINCHESTER
December 18, 2020
Page 8 of 9




                           Exhibit B




                    PHILLIPS WINCHESTER
December 18, 2020
Page 9 of 9




                           Exhibit C




                    PHILLIPS WINCHESTER
